DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Response to Arguments
Applicant’s arguments, filed March 21, 2022 respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn. 
Amendments made to the current set of claims, including “the sleeve-shaped wall (32) disposed at a bottom end of the filter channel (20)”, in independent Claim 15, have changed the scope of the claimed invention.  As a result, the Examiner indicates that the previous prior art rejections no longer read upon the claimed invention, particularly primary reference Ardes, (US 2012/0267293), and have been withdrawn.
Claim Objections
Claim 15 is objected to because of the following informalities:  the limitation “the channel (76)” on line 14 should be rewritten as “the filtered oil channel (76)” to better reflect the earlier recitation of this limitation in the claims.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the channel (20)” on lines 2 & 5 should be rewritten as “the filter channel (20)” to better reflect the earlier recitation of this limitation in the claims.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the channel (76)” on line 9 should be rewritten as “the filtered oil channel (76)” to better reflect the earlier recitation of this limitation in the claims.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the limitation “the channel (20)” on lines 7 & 8 should be rewritten as “the filter channel (20)” to better reflect the earlier recitation of this limitation in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and its dependent claims (16-22) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the first an end plate (26)” on the second-to-last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after withdrawing the previous prior art rejection due to the amendments made to the current set of claims, the Examiner conducted further searching and consideration in the relevant fields of endeavor.  After doing so, the Examiner has determined that the claimed invention of independent Claim is allowable over the closest prior art including Ardes, (US 2012/0267293), and Ardes, (US 2014/0366494), due to the limitation “the sleeve-shaped wall (32) disposed at a bottom end of the filter channel (20)” in combination with the claimed various positions to which the filter cartridge is moved.  Thus, the Examiner indicates that Claims 15-22 would be allowable once the 112(b) rejection issue and claim objection issues above are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779